People v Aviles (2018 NY Slip Op 01077)





People v Aviles


2018 NY Slip Op 01077


Decided on February 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2017-11101
 (Ind. No. 15-00065)

[*1]The People of the State of New York, plaintiff,
vEdwin Aviles, Jr., defendant.


Edwin Aviles, Jr., Coxsackie, NY, defendant pro se.
David M. Hoovler, District Attorney, Middletown, NY (Robert M. Middlemiss of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Orange County, rendered January 23, 2017.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ROMAN, J.P., LASALLE, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court